Citation Nr: 1735069	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to September 1989 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his witness, M.G., testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript is of record. 

In May 2016, the Board remanded this issue for further development, including for additional treatment records and the provision of an addendum opinion regarding the etiology of his hypertension disorder.  That development having been addressed, the case has since returned to the Board.

The issue of service connection for a low back disability was no longer in appellate status, having been granted in an October 2016 decision, which assigned a non-compensable rating effective October 22, 2009.  Because this decision represents a full grant of the benefit sought on appeal, this issue is no longer before the Board.  See Grantham v Brown 114 F 3d 1156 (Fed Cir 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning 'downstream issues such as the compensation level assigned for the disability and the effective date)


FINDING OF FACT

The Veteran's hypertension does not result from an in-service disease or injury, including from environmental exposures.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For a disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317 (a)(1).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

With exceptions that are not applicable to the present claim, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309 (a), including hypertension.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that his hypertension was caused by active service, to include environmental factors such as oil well fires.  

The STRs are silent for any symptoms, treatment, or diagnosis of hypertension during active service.  Post-service medical treatment records show elevated blood pressure readings of 144/98 in December 1993 and of 168/100 and 146/94 in July 1994, more than two years after the Veteran's separation from service.  There was no diagnosis of hypertension at that time, but in July 1994 the Veteran was advised to seek anti-hypertensive therapy from his personal physician.  At his hearing, the Veteran testified that he was not treated for hypertension in 1993 and that he was first diagnosed as having hypertension by VA.  A VA treatment record dated in December 2001 shows that the Veteran reported a history of hypertension.

The Veteran was afforded a VA examination in July 2016.  The VA examiner concluded that the Veteran's hypertension was less likely than not related to a multi-symptom illness or environmental exposures, including burning oil wells.  See July 2016 VA C&P Examination.  The examiner asserted that the Veteran's hypertension is a common condition with clear risk factors and diagnosis, and thus could not be an undiagnosed illness or medically unexplained chronic multisymptom illness.  In addition, the examiner found that researched medical literature did not identify environmental exposures as a risk factor for developing hypertension.  Id.

The Veteran is not shown to have a medical background, and has not provided an explanation or supporting evidence regarding a direct relationship to service, including to exposure to burning oil wells.  The Board accords more weight to the VA medical opinion, which represents the informed objective conclusions of medical professionals based on the Veteran's medical history, and which are supported by thorough explanations.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning). 

In the alternative, because the Veteran is a lay person in the field of medicine, he does not have the expertise to render a competent opinion on an issue requiring specialized medical knowledge, training, or expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In this case, whether the Veteran's hypertension may be related to service, including exposure to burning oil wells, is a medical determination that is too complex to be made based on lay observation alone.  Thus, the Veteran's unsupported lay opinion is not competent evidence, and lacks probative value on this ground as well.  See Layno, 6 Vet. App. at 470-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).

In sum, the preponderance of the evidence weighs against the Veteran's claim for service connection for hypertension.  There was no diagnosis of hypertension during service or within one year of the Veteran's separation from service.  Hypertension is a known clinical diagnosis.  Further, the most probative evidence of record establishes that the Veteran's hypertension is not related to any incident of service, to include environmental factors such as oil well fires.  Accordingly, service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


